Citation Nr: 0119085	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  00-15 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.

Entitlement to dependency and indemnity compensation under 
38 U.S.C. § 1151 based on death resulting from VA treatment 
in 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Giannecchini

INTRODUCTION

The veteran served on active duty from August 1963 to July 
1965.  He died in August 1998.  This matter comes to the 
Board of Veterans' Appeals on appeal of a September 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO) in Philadelphia, 
PA.  The appellant in this matter is the veteran's surviving 
spouse.


REMAND

The appellant was scheduled for a personal hearing in June 
2001 before the undersigned member of the Board, but failed 
to appear.  The day following the hearing her representative 
filed a motion explaining that car trouble prevented the 
appellant from attending the hearing and requesting that she 
be afforded a videoconference hearing before the Board, 
rather than a personal hearing at the Board's office in 
Washington D.C.  The Board granted the motion, finding that 
good cause existed for the appellant's failure to appear.

Accordingly, this case is REMANDED to the RO for the 
following:

The appellant should be scheduled 
for a videoconference hearing before 
the Board, in accordance with the 
docket number of her appeal. 






Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand the Board initimates no opinion as to any ultimate 
outcome warranted in this appeal.  The appellant need take no 
action until she is otherwise notified by the RO.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


